DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because incorrect reference numerals are used to identify an element shown in FIG. 12.  Reference numerals 304(1)-304(4) correspond to arrays of inductors.  FIGs. 3-11 show reference numerals 301(1)-301(4) pointing to the magnetic cores 102 having the bends 108 formed therein.  However, FIG. 12 instead shows reference numerals 301(1)-304(4) pointing to the flying leads.  The flying leads are identified by reference numeral 106 as shown in FIGs. 1 and 2.  Reference numerals 304(1)-304(4) in FIG. 12 should be replaced with reference numeral 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 20 are objected to because of the following informalities:
Claim 11 recites the limitation, “wherein: an additional magnetic core; and an additional conductor.”  The claim provides additional elements to the current-distribution inductor of claim 1, rather than further defining a previously-recited element.  Accordingly, the claim should introduce the new elements with the phrase “further comprising,” instead of “wherein.”
Claim 20 recites the limitation, “encasing the bend with a magnetic core; and forming a flying lead within the conductor to extend from the bend toward an electrical component of a circuit board; and electrically coupling the current-distribution inductor between a power source and the electrical component of the circuit board.”  This appears to contain a typographical error and may be corrected as, “encasing the bend with a magnetic core; 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2016/0300659, hereinafter Zhang ‘659).
With respect to claim 1, Zhang ‘659 teaches (FIG. 5) a current-distribution inductor as claimed, comprising:
a magnetic core (120) ([0019]); and
a conductor (130) electrically coupled between a power source (132; “the end 132 of the winding 130 can be an input end to input the power into the power module 100”) and an electrical component (150) of a circuit board (160) ([0019-0020, 0028]), wherein the conductor comprises:
a bend (“The windings 130 may be [ ] would windings”; wound windings are a bend) that passes through the magnetic core (120) ([0026]); and
a flying lead (134) that extends from the bend to the electrical component (150) of the circuit board (160), wherein a majority portion of the flying lead runs parallel with the circuit board ([0019]).

With respect to claims 2 and 14, Zhang ‘659 teaches (see FIGs. 11 and 12) wherein the magnetic core (120) comprises a plurality of magnetic segments (122 and 124) that combine to at least partially encompass the bend of the conductor (130) ([0021]).
With respect to claims 4 and 16, Zhang ‘659 teaches wherein the majority portion of the flying lead (130) is elevated from the circuit board (160) such that the majority portion of the flying lead is not in physical contact with the circuit board ([0019, 0028]).

With respect to claim 13, Zhang ‘659 teaches (FIG. 5) a system as claimed, comprising:
a circuit board (160) that includes an electrical component (150) ([0019, 0028]); and
a current-distribution inductor (see elements below) that includes:
a magnetic core (120) ([0019]); and
a conductor (130) electrically coupled between a power source (132; “the end 132 of the winding 130 can be an input end to input the power into the power module 100”) and the electrical component (150) of the circuit board (160) ([0019-0020]), wherein the conductor comprises:
a bend (“The windings 130 may be [ ] would windings”; wound windings are a bend) that passes through the magnetic core (120) ([0026]); and
a flying lead (134) that extends from the bend to the electrical component (150) of the circuit board (160), wherein a majority portion of the flying lead runs parallel with the circuit board ([0019]).

With respect to claim 20, Zhang ‘659 teaches (FIG. 5) a method as claimed, comprising:
assembling a current-distribution inductor (see elements below) by:
forming a bend (“The windings 130 may be [ ] would windings”; wound windings are a bend) within a conductor (130) ([0019, 0026]);
encasing the bend with a magnetic core (120) ([0019]); and
forming a flying lead (134) within the conductor (130) to extend from the bend toward an electrical component (150) of a circuit board (160) ([0019, 0028]); and
electrically coupling the current-distribution inductor between a power source (132; “the end 132 of the winding 130 can be an input end to input the power into the power module 100”) and the electrical component (150) of the circuit board (160) such that a majority portion of the flying lead (134) and the circuit board are parallel to one another ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘659 as applied to claims 2 and 14 above, and further in view of Maeda (Japanese Kokai Publication S55-133509, hereinafter Maeda ‘509).
With respect to claims 3 and 15, Zhang ‘659 teaches the devices as described in claims 2 and 14 above with the exception of the additional limitation wherein the magnetic segments are joined to one another by an adhesive.
However, Maeda ‘509 teaches (FIG. 1) joining two portions (1 and 1A) of a magnetic core surrounding a coil (5) by using an adhesive (H) to provide a voltage characteristic free from distortion (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic segments of Zhang ‘659 joined to one another by an adhesive as taught by Maeda ‘509 to provide a voltage characteristic free from distortion.

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘659 as applied to claims 1 and 13 above, and further in view of Wang et al. (US Patent Application Publication 2019/0214181, hereinafter Wang ‘181).
With respect to claims 7-9 and 19, Zhang ‘659 teaches the devices as described in claims 1 and 13 above, including the additional limitations wherein the magnetic core (120) comprises: a conductor entrance (where 132 enters the magnetic core) on a first side of the magnetic core; a conductor exit (where 134 exits the magnetic core) on a second side of the magnetic core that is opposite the first side; wherein: a first portion of the bend (“The windings 130 may be [ ] would windings”; wound windings are a bend) enters the conductor entrance on the first side of the magnetic core; and a second portion of the bend (“The windings 130 may be [ ] would windings”; wound windings are a bend) exits the conductor exit on the second side of the magnetic core ([0019-0020, 0026]).
Thus, Zhang ‘659 is shown to teach all the features of the claim with the exception of:
an aperture on a top side of the magnetic core;
a third portion of the bend that is exposed through the aperture on the top side of the magnetic core;
the conductor entrance is located along a bottom corner of the first side of the magnetic core; and
the conductor exit is located along a bottom corner of the second side of the magnetic core.
However, Wang ‘181 teaches (FIG. 9) a third portion of a bend (exposed portion of conductor 20 and 30) exposed through an aperture (47) on a top side of a magnetic core (40), wherein a conductor (20 and 30) entrance and exit are located along a bottom corner of first and second sides of the magnetic core respectively ([0049, 0076]) to achieve an inductor capable of being mounted using a simple land pattern and being advantageous in downsizing ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Zhang ‘659 further comprising an aperture on a top side of the magnetic core; a third portion of the bend that is exposed through the aperture on the top side of the magnetic core; the conductor entrance is located along a bottom corner of the first side of the magnetic core; and the conductor exit is located along a bottom corner of the second side of the magnetic core as taught by Wang ‘181 to achieve an inductor capable of being mounted using a simple land pattern and being advantageous in downsizing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘659 as applied to claim 1 above, and further in view of Mullen, III et al. (US Patent 5,241,133, hereinafter Mullen ‘133).
With respect to claim 10, Zhang ‘659 teaches the device as described in claim 1 above with the exception of the additional limitation wherein the electrical component of the circuit board comprises a conductive pad on a bottom side of the circuit board, the conductive pad is electrically coupled to a power-consuming device on a top side of the circuit board by an electrical via incorporated in the circuit board.
However, Mullen ‘133 teaches (FIGs. 2 and 4) an electrical component comprising a conductive pad (34) on a bottom side of a circuit board (22) coupled to a power consuming device (24) on a top side of said circuit board by an electrical via (42) incorporated in said circuit board (col. 3, ln. 54 – col. 4, ln. 21) to further increase the density of the device (col. 4, ln. 53-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical component of the circuit board of Zhang ‘659 comprising a conductive pad on a bottom side of the circuit board, the conductive pad is electrically coupled to a power-consuming device on a top side of the circuit board by an electrical via incorporated in the circuit board as taught by Mullen ‘133 to further increase the density of the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘659 as applied to claim 1 above.
With respect to claim 11, Zhang ‘659 teaches the device as described in claim 1 above with the exception of the additional limitation wherein: an additional magnetic core; and an additional conductor electrically coupled between the power source and an additional electrical component of the circuit board, wherein the additional conductor comprises: an additional bend that passes through the additional magnetic core; and an additional flying lead that extends from the additional bend to the additional electrical component of the circuit board and runs parallel with the circuit board.
However, this limitation describes a mere duplication of parts on the circuit board.  A mere duplication of parts has been shown to be obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI. B.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the current-distribution inductor of Zhang ‘659 wherein: an additional magnetic core; and an additional conductor electrically coupled between the power source and an additional electrical component of the circuit board, wherein the additional conductor comprises: an additional bend that passes through the additional magnetic core; and an additional flying lead that extends from the additional bend to the additional electrical component of the circuit board and runs parallel with the circuit board because such a modification involves a mere duplication of parts on the circuit board.

Allowable Subject Matter
Claims 5, 6, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the current-distribution inductor of claim 5 and the system of claim 17 in the combination of limitations as claimed, noting particularly the limitation, “wherein the flying lead further comprises a first bend formed between the majority portion of the flying lead and the bend that passes through the magnetic core, the first bend serving to elevate the flying lead from the circuit board.”  The flying lead (134) of Zhang ‘659 does not have a bend formed between the majority portion of the flying lead and the bend that passes through the magnetic core.  Among the prior art references of record, any flying leads having bends do not elevate said flying lead from the circuit board.
Claims 6 and 18 are indicated allowable based upon their dependency from claims 5 and 17 indicated allowable respectively.
The prior art of record fails to teach the current-distribution inductor of claim 12 in the combination of limitations as claimed, noting particularly the limitation, “wherein the magnetic core and the additional magnetic core are joined to one another by an adhesive.”  Khanolkar et al. (US Patent Application Publication 2020/0211939) teach a plurality of magnetic cores (114 and 200) ([0015]).  However, neither these magnetic cores, nor any other magnetic cores from the prior art of record, are joined to one another by an adhesive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yan et al. (US Patent Application Publication 2010/0007453); Ikriannikov (US Patent Application Publication 2012/0056703); Oka et al. (Japanese Kokai Publication 2019-129253); and Wang et al. (US Patent Application Publication 2021/0358676) teach a conductor having a bend encased in a magnetic core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826